Untermyer, J.
The respondent was charged with filing an affidavit with the Committee on Character .and Fitness which misstated the extent to which one Max Weiss had worked as a clerk in his office, in an effort to assist Weiss in obtaining admission to the bar. In that affidavit he set forth that for the period beginning February 14, 1936, and ending February 27, 1937, Weiss had engaged in the work of the office “ during the usual business hours of the day, to wit: from 9 A. M. to 4:30 p. m. during week days and from 9 A. m. to 1 p. m. on Saturdays.” The records of the Western Union Telegraph Company disclosed, however, that during that period Weiss had worked for. that company during the following hours :
February 14 to February 24, 1936 4:00 p.m. to 10:30 p.m.
February 24 to March 9, 1936 3:00 p.m. to 10:00 p.m:.
March 9 to March 23, 1936 2:00 p.m. to 8:30 p.m.
March 23 to March 30, 1936 2:30 p.m. to 9:00 p.m.
March 30 to April 2, 1936 11:00 p.m. to 5:30 p.m.
April 2 to April 20, 1936 4:30 P.M. to 11:00 p-.m.
April 20 to May 18, 1936 4:30 p.m. to 12:00 mid.
May 18,1936, to February 27, 1937 4:30 p.m. to 1:00 a.m.
and that accordingly for approximately six weeks from February 14 to April 2, 1936, he had failed to engage in the work of the respondent’s office during the hours specified in the respondent’s affiavit. , i ■
When these facts were brought to the attention of the Committee on Character and Fitness and the Committee on Grievances of the Association of the Bar, the respondent, unlike Weiss, made no effort to contest or deny the charge but freely conceded the *373inaccuracy of Ms affidavit and expressed contrition for Ms act in filing it. In extenuation he pleads that tMs is the oMy dereliction of which he has ever been accused and that without fully realizing the significance of Ms act he yielded to the importumties of Weiss, whom he had known for many years and whose financial circumstances made it necessary that he work as a telegraph operator in the eveMng wMle engaged in the work of clerksMp by day. He contends that the affidavit cannot fairly be characterized as willfully false but was rather a heedless and exaggerated statement of the facts. The respondent has submitted to the court a great number of letters and affidavits by attorneys and educators attesting to Ms character and integrity.
Although we have no intention to condone the respondent’s act in filing the affidavit, certain facts are relevant in extenuation of the offense. The affidavit was true in most particulars. It was true that Weiss had served as a clerk in the respondent’s office during the specified period, though not with the regularity nor to the extent set forth in the affidavit. The respondent’s act in filing the affidavit was not aMmated by any selfish purpose of gain or personal advantage, but by the appeal of Weiss who had encountered the same financial impediments wMch the respondent had known in preparing for admission to the bar. When thus considered against a record of integrity and the candor with wMch he has met tMs charge, we tMnk the respondent’s misconduct deserves something less than the extreme pumshment of disbarment.
TMs court has not been inexorable in dealing with misconduct of attorneys. We have properly taken into account all the circumstances surrounding the offense. We have not hesitated to impose a mere suspension from practice even in cases where the attorney has been guilty of a similar offense when Ms previous record and Ms conduct tMoughout the proceeding seemed to warrant such a course. We cite only a few of such cases thus decided by tMs court (Matter of Braun, 246 App. Div. 206; Matter of Gavrin, 242 id. 490; Matter of Finkel, 248 id. 369; Matter of Hendrick, 229 id. 100; Matter of Hemlin, 256 id. 195). The decision in Matter of Zatulove (156 App. Div. 79) is not inconsistent with these views, for in that case the attorney had filed an affidavit stating that the applicant had served a clerksMp for nearly three years, whereas during the latter two and one-half years of that period he had had no connection with the office of the attorney. Furthermore, in the proceedings against the attorney, he had persistently asserted that the affidavit was a forgery.
Taking into consideration all the circumstances, we tMnk the respondent should be suspended from practice for two years, with *374leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Cohn and Callahan, JJ., concur; Martin, P. J., and Townley, J., dissent and vote for disbarment.